Citation Nr: 1736937	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-14 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a chronic eye disability manifested by loss of vision.

4.  Entitlement to service connection for a neurological disorder of the left arm to include carpal tunnel syndrome.

5.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1963 to October 1966.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a May 2013 rating decision by the RO in Huntington, West Virginia.  In March 2017, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the record.

The claims of service connection for a chronic eye disability manifested by loss of vision, a neurological disorder of the left arm to include carpal tunnel syndrome, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability had its onset in service.

2.  Bilateral hearing loss had its onset in service.

CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a low back disability and bilateral hearing loss because they started while in service and have continued to the current time.  Specifically, he testified that his current low back disability is due to his injuring his back while on active duty, when his occupational specialty was Ammunition Storage Specialist, moving heavy ammunition boxes by hand for days on end for eight hours a day as well as during his hand-to-hand combat training.  Similarly, he testified that his current hearing loss is due to the noise he was exposed too working in and around diesel trucks, forklifts, and generators as well as when he worked as the engineer on a 60-ton train while in France, all without any hearing protection.  He also testified that his hearing loss was due to the two head traums he sustained while on active duty.

In general, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with a low back degenerative disc disease and bilateral hearing loss.  See, e.g., VA examinations dated in November 2006; September 2016.  Moreover, as to the low back disability, the Board finds that the Veteran's testimony regarding having observable problems with a low back disability (i.e., pain, lost motion, etc. . . ) when combined with the service treatment records dated in February 1964 that documented his complaints and treatment for low back pain since basic training, in October 1964 that documented his complaints and treatment for low back pain following judo practice diagnosed as a strain, and thereafter in December 1965 that documented his complaints and treatment for low back pain following lifting also diagnosed as a strain is sufficient proof that he sustained a low back injury while on active duty because his symptoms are observable by a lay person.  See Davidson.  Similarly, as to the bilateral hearing loss, the Board notes that not only has the RO already conceded that the Veteran had acoustic trauma while on active duty in the October 2016 rating decision that granted him service connection for tinnitus, but the Board finds that his testimony regarding having problems with his hearing following two head injuries while on active duty as well as his claims to his September 2016 VA examiner and/or at his hearing of being exposed to noise from diesel trucks, forklifts, generators, and trains working as an Ammunition Storage Specialist is sufficient proof that he sustained an injury (i.e., acoustic trauma) while on active duty.  Id.  Lastly, the Board finds that the Veteran's testimony regarding having continued problems with observable symptoms of his low back disability and bilateral hearing loss in and since service, is sufficient proof that these disorders have continued since service because their symptoms are observable by lay persons.  Id. 

In reaching this conclusion the Board has not overlooked the Veteran's post-service low back problems in 1968, 1969, and 1972 or the negative nexus opinions provided by the January 2010 and September 2016 VA examiners.  Here, however, because the Board finds the Veteran's claims that he has had recurrent low back problems while on active duty, which has been corroborated, as well as since service and his claims regarding having hearing problems in and since service are both competent and credible because these symptoms are observable by a lay 
person and affording him the benefit of the doubt, the Board concludes that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for a low back disability is granted.

Service connection for bilateral hearing loss is granted.


REMAND

As to the claims of service connection for a chronic eye disability manifested by loss of vision, a neurological disorder of the left arm to include carpal tunnel syndrome, and a heart disorder, at the March 2017 personal hearing the Veteran testified that he receives disability benefits from the Social Security Administration (SSA) and treatment at the Chillicothe VA Medical Center as recent as a few days before the hearing.  However, neither the Veteran's SSA records nor post October 2016 VA treatment records have been associated with the claims file.  Therefore, the Board finds that a remand to obtain these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that where the evidence suggests that a veteran may be receiving benefits from the SSA VA must attempt to obtain his SSA records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claims of service connection for a chronic disability manifested by loss of vision and a heart disorder, the Board notes that the Veteran was afforded VA examinations in September 2016.  However, that Board does not find the etiology opinions provided by those examiners adequate.  As the eye examiner, the Board has reached this conclusion because the examiner did not provide an opinion as to whether the Veteran's myopia was subject to a superimposed injury while on active duty that caused additional disability nor provide an opinion as to the etiology of his post-service cataracts.  As to the heart examiner, the Board has reached this conclusion because the examiner only acknowledged and discussed the Veteran's reports of chest pain as the time of his 1966 separation from service when the service treatment records document a number of earlier complaints (see service treatment records dated in April 1966 and December 1965) and the examiner thereafter opined that he could not provide an etiology opinion.  Therefore, the Board finds that a remand is required to obtain addendums to the etiology opinions provided by the September 2016 VA examiners.   See 38 U.S.C.A. § 5103A(d) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for a neurological disorder of the left arm to include carpal tunnel syndrome, the record shows  that the Veteran was afforded VA examinations in May 2013 September 2016.  However, a copy of the September 2016 VA examination has not been associated with the claims file.  Moreover, neither examiners had an opportunity to review the above identified SSA and VA treatment records before providing their etiology opiniosn.  Therefore, the Board finds that a remand is required to obtain and associate with the record the September 2016 VA neuological examination as well as to obtain an addendum to the etiology opinions provided by that examiner.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the claims file all of the records on file with the SSA that were generated in connection with the Veteran's disability award.

2.  Associate with the claims file all of the the report from the Veteran's September 2016 neurlogical examination. 

3.  Associate with the claims file all of the Veteran's post-October 2016 treatment records from the Chillicothe VA Medical Center.  

4.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

5.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with loss of vision, a neurological disorder of the left arm, and a heart disorder as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Schedule the Veteran for an examination to determine the diagnosis, etiology, and onset of all chronic eye disabilities manifested by loss of vision.  The claims folder must be made available to and reviewed by the examiner.  

(i)  What are the diagnoses of all eye disabilities in and since service?

(ii)  As to any refractive error/myopia in either eye, is it at least as likely as not that it is due, at least in part, to a superimposed disease or injury while on active duty included the two claimed head traumas and the poke in the eye?

(iii)  As to each diagnosed eye disability, other than refractive error/myopia, including cataracts, is it at least as likely as not that it is related to or had its onset in service included the two claimed head traumas and the poke in the eye?

The examiner in providing answers to the above questions must consider the Veteran's service treatment records that document his complaints of eye problems in March 1965 as well as his being given glasses and his competent lay claims regarding his observable injuries (i.e., a head trauma and being poked in the eye while doing hand-to-hand combat training and a second head trauma later on in service), 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an examination to determine the etiology of the neurological disorder of the left arm.  The claims folder must be made available to and reviewed by the examiner.  

(i)  What are the diagnoses of all neurological disorders of the left arm?

(ii)  As to each diagnosed neurological disorder of the left arm to include carpal tunnel syndrome, is it at least as likely as not that it is related to or had its onset in service?

The examiner in providing answers to the above questions must consider the Veteran's service treatment records that doumcnet his treatment for possible left wrist tendonitis in August 1964 as well as his competent lay claims regarding his observable injury while on active duty (i.e., repeatedly lifting heavy ammunition boxes) and observable symptomatology which on active duty (i.e., numbness/tingling). 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for an examination to determine the diagnosis, etiology, and onset of all heart disorder.  The claims folder must be made available to and reviewed by the examiner.  

(i)  What are the diagnoses of all heart disorders?

(ii)  As to each diagnosed heart disorder, is it at least as likely as not that it is related to or had its onset in service?

The examiner in providing answers to the above questions must consider the Veteran's service treatment records that document multiple instances of chest pain and his competent lay claims regarding his observable in-service injury (i.e., repeatedly lifting heavy ammunition boxes). 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of all the evidence added to the record since the last SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


